DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 08/29/2019 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 08/29/2019.  The information disclosed therein was considered.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12 & 14) and group II (Claim 13) has been withdrawn in the reply filed on 8/29/2019 is acknowledged.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The limitations “after energization” in [0015], line 7, it is unclear if this is the same “after energization” cited in line 4 or a new after energization.  Appropriate correction is required.

Please make any required analogous changes throughout the specification. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 & 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “after energization” in line 8, it is unclear if this is the same “after energization” cited in line 4 or a new after energization.   Please make any required analogous changes in the dependent claims. Claims 2-12 are rejected because of their dependency to the rejected base claim 1.
Regarding claim 14, the limitations “after energization” in line 8, it is unclear if this is the same “after energization” cited in line 4 or a new after energization. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Miyamura et al (US20150131358 FIG 5; [0071-0075] discloses having a first and second variable resistance type switch 106s having a first and second terminals and e.g. the gate and the source/drain, wherein the gate terminals are connected to a first and second wiring 121s). 
Otsuka et al (US20100265757 FIG 5A-6; [0075-0082] discloses having a resistance element with an access transistors AT having a bias voltage and the plate line PL). 
Lee et al (US20140244930 FIG 4A; Abstract and [0009] discloses having four input terminals with a resistance variable element). 
Kim et al (US20150036421 FIG 7 & 10; [0029, 0137 & 0141] discloses having terminals including resistance variable elements and a selection transistor CT). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MUNA A TECHANE/Primary Examiner, Art Unit 2827